Exhibit 10.13

 

AMENDMENT TO CHANGE OF CONTROL AGREEMENT

 

This Amendment to Change of Control Agreement (“Amendment”), is dated as of
February 4, 2004 (“Effective Date”), by and between Frank D. Forward, whose
address is 25 Cider Hill Lane, Sherborn, MA 01770 (“Executive”) and BJ’s
Wholesale Club, Inc., a Delaware corporation, the principal office of which is
in Natick, Massachusetts (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive are parties to that certain Change of
Control Severance Agreement dated February 4, 1999 (“Change of Control
Agreement”);

 

WHEREAS, the Company and the Executive desire to amend certain provisions of the
Change of Control Agreement hereby;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the Company and the
Executive, intending to be legally bound, do hereby agree to amend the Change of
Control Agreement as follows:

 

Section 1.2 of the Agreement is amended to read in its entirety as follows:

 

1.2 Benefits Following Qualified Termination of Employment. Executive shall be
entitled to the following benefits upon a Qualified Termination:

 

(a) Within 30 days following the Date of Termination, the Company shall pay to
Executive the following in a lump sum:

 

(i) an amount equal to two and one-half times Executive’s Base Salary for one
year at the rate in effect immediately prior to the Date of Termination or, if
higher, the Control Event (or if Executive’s Base Salary was reduced within 180
days before the commencement of a Standstill Period, the rate in effect
immediately prior to such reduction), plus the accrued and unpaid portion of
Executive’s Base Salary through the Date of Termination. Any payments made to
Executive under any long term disability plan of the Company with respect to the
two and one-half years following termination of employment shall be offset
against such two and one-half times Base Salary payment. Executive shall
promptly make reimbursement payments to the Company to the extent any such
disability payments are received by Executive after the Base Salary payment; and

 

(ii) an amount equal to two and one-half times Executive’s automobile allowance
for one year at the rate in effect immediately prior to the Date of Termination
or, if higher, the Control Event (or if such automobile allowance was reduced
within 180 days before the commencement of a Standstill Period, the rate in
effect immediately prior to such reduction unless such reduction was offset by
an increase in Base Salary during such 180-day period), plus any portion of
Executive’s automobile allowance payable but unpaid through the Date of
Termination; and

 



--------------------------------------------------------------------------------

(iii) an amount equal to two and one-half times the Target Bonus amount, as
defined and determined under Section 1.1(a) above without any fractional
adjustment.

 

(b) For a period of thirty (30) months after the Date of Termination, the
Company shall maintain in full force and effect for the continued benefit of
Executive and Executive’s family all life insurance and medical insurance (other
than long-term disability) plans and programs in which Executive was entitled to
participate immediately prior to the Control Event (or if Executive’s title was
changed to a level below that of Executive’s Current Title within 180 days
before the commencement of a Standstill Period, all such plans and programs in
which Executive was entitled to participate immediately prior to such change, if
the benefits thereunder are greater), provided that Executive’s continued
participation is possible under the general terms and provisions of such plans
and programs. In the event that participation in such plans or programs is not
available to Executive for any reason, including termination of the plan, the
Company shall arrange upon comparable terms to provide Executive with benefits
substantially similar to those which Executive is entitled to receive under such
plans and programs. Notwithstanding the foregoing, the Company’s obligations
hereunder with respect to life insurance or medical insurance plans and programs
shall be deemed satisfied to the extent (but only to the extent) of any such
insurance coverage or benefits provided by another employer.

 

(c) If Qualified Termination occurs by reason of Disability, the Company shall
maintain in full force and effect for the continued benefit of Executive,
disability benefits and/or disability insurance at the same level to which
Executive was entitled immediately prior to the Qualified Termination.

 

The Change of Control Agreement, as modified by this Amendment, sets forth the
understanding of the parties hereto with respect to the subject matter hereof
and all other terms and conditions of the Change of Control Agreement not
modified or amended hereby shall remain and are in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

       

BJ’S WHOLESALE CLUB, INC.

Attest: /s/    Kellye L. Walker        

--------------------------------------------------------------------------------

      By:  

/s/    Michael T. Wedge        

--------------------------------------------------------------------------------

               

Michael T. Wedge, President and

Chief Executive Officer

Witness: /s/    John A. Brent        

--------------------------------------------------------------------------------

      By:  

/s/    Frank D. Forward        

--------------------------------------------------------------------------------

                Frank D. Forward

 

2